Me. Justice MilbueN :
I concur except as to tbe views and conclusion of Me. Justice Pigott in respect of tbe matter of tbe employment of private attorneys as prosecutors. As to this I dissent. Tbe private attorney’s client is a stranger to tbe action. Tbe private attorney represents vengeance. Tbe state’s attorneys, paid by tbe people, are expected to represent justice. To express my opinion and tbe reasons therefor, and to cite tbe authorities in support thereof, would take more time than is at my disposal.